[Cite as State ex rel. Carter v. Saffold, 2013-Ohio-5596.]




                  Court of Appeals of Ohio
                                 EIGHTH APPELLATE DISTRICT
                                    COUNTY OF CUYAHOGA


                                JOURNAL ENTRY AND OPINION
                                        No. 100322


                              STATE OF OHIO EX REL.,
                                 JIMMY CARTER
                                                              RELATOR

                                                        vs.

             JUDGE SHIRLEY STRICKLAND SAFFOLD
                                                              RESPONDENT




                                             JUDGMENT:
                                             WRIT DENIED


                                 Writ of Mandamus and/or Procedendo
                                         Motion No. 468653
                                          Order No. 469722

        RELEASED DATE: December 17, 2013
FOR RELATOR

Jimmy Carter, pro se
Inmate No. 541-011
Lorain Correctional Institution
2075 South Avon Belden Road
Grafton, Ohio 44044


ATTORNEYS FOR RESPONDENT

Timothy J. McGinty
Cuyahoga County Prosecutor

By: James E. Moss
Assistant County Prosecutor
9th Floor Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
PATRICIA ANN BLACKMON, J.:

      {¶1} Jimmy Carter has filed a complaint for a writ of mandamus and/or

procedendo.    Carter seeks an order that compels Judge Shirley Strickland Saffold “to

issue a final judgment of conviction, which must be compliant with State v. Baker, 119

Ohio St.3d 197, 2008-Ohio-3330, 893 N.E.2d 163, and Crim.R. 32” in State v. Carter,

Cuyahoga C.P. No. CR-501137.         Judge Saffold has filed a motion for summary

judgment, which we grant for the following reasons.

      {¶2} On December 7, 2007, a jury in case no. CR-501137 found Carter guilty of

attempted kidnaping (R.C. 2923.02 and 2905.01(A)(2)) with a sexual motivation

specification (R.C. 2941.147), a sexually violent predator specification (R.C. 2971.01),

notices of prior conviction (R.C. 2929.13(F)), and repeat violent offender specifications

(R.C. 2941.149) (Count 1), attempted kidnaping (R.C. 2923.02/R.C. 2905.01(B)(1))

with a sexual motivation specification (R.C. 2941.147), a sexually violent predator

specification (R.C. 2971.01), notices of prior conviction (R.C. 2929.13(F)), and repeat

violent offender specifications (R.C. 2941.149) (Count 2), and one count of criminal child

enticement (R.C. 2905.05(A)(1)) (Count 4). The jury found Carter not guilty of the

offense of possessing criminal tools (R.C. 2923.24(A) (Count 3)).

      {¶3} On January 22, 2009, this court affirmed Carter’s conviction for the offenses

of attempted kidnaping (Count 1) and criminal child enticement (Count 4), but vacated
the conviction for attempted kidnaping (Count 2) because it was structurally defective.

See State v. Carter, 8th Dist. Cuyahoga No. 90796, 2009-Ohio-226. On October 14,

2009, Judge Saffold dismissed Count 2 of the indictment. On August 29, 2013, Carter

filed his complaint for a writ of mandamus/procedendo seeking to compel Judge Saffold

to issue a new sentencing entry that fully complies with Crim.R. 32.

       {¶4} Carter, through his complaint for mandamus/procedendo, argues that the

original sentencing entry, journalized on December 11, 2007, did not comply with

Crim.R. 32, and thus did not constitute a final, appealable order because Judge Saffold

failed to address each and every specification associated with Count 1. In addition,

Carter argues that the journal entry of October 1, 2009, which dismissed Count 2 of the

indictment, did not comply with Crim.R. 32 and the holding of State v. Baker, supra,

because it did not include the fact of Carter’s conviction and the sentence imposed by

Judge Saffold.

       {¶5} The journal entry of December 11, 2007, constituted a final, appealable order

because it set forth the fact of Carter’s conviction, the sentence, the judge’s signature, and

the time stamp indicating the entry upon the journal by the clerk. State v. Lester, 130

Ohio St.3d 303, 2011-Ohio-5204, 958 N.E.2d 142. In addition, the failure to address and

sentence with regard to any specifications does not render a sentencing entry a non-final,

non-appealable order. The failure of a trial court to address a specification constitutes a

sentencing error that must be addressed upon appeal. State ex rel. Jones v. Ansted, 131

Ohio St.3d 125, 2012-Ohio-109, 961 N.E.2d 192; State ex rel. Cunningham v. Lindeman,
126 Ohio St.3d 481, 2010-Ohio-4388, 935 N.E.2d 393. Finally, a trial court is not

required to state the means of exoneration in the sentencing entry. State ex rel. Davis v.

Cuyahoga Cty. Court of Common Pleas, 127 Ohio St.3d 29, 2010-Ohio-4728, 936 N.E.2d

41; State ex rel. Agosto v. Gallagher, 8th Dist. Cuyahoga No. 96670, 2011-Ohio-4514;

State v. Robinson, 8th Dist. Cuyahoga No. 90731, 2008-Ohio-5580. Thus, Carter has

failed to establish that he is entitled to a writ of mandamus and/or procedendo in this

attempt to force Judge Saffold to issue a new sentencing entry that complies with Crim.R.

32.

      {¶6} Accordingly, this court grants Judge Saffold’s motion for summary judgment

and denies the writ. Costs assessed to Carter. The court directs the clerk of court to

serve all parties with notice of this judgment and the date of entry upon the journal as

required by Civ.R. 58(B).

      {¶7} Writ denied.



PATRICIA ANN BLACKMON, JUDGE

MELODY J. STEWART, A.J., and
FRANK D. CELEBREZZE, JR., J., CONCUR